In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-101 CV

____________________


HARRY FREEMAN, Appellant


V.


HICA EDUCATION LOAN CORP., ACTING BY AND THROUGH 

ITS SERVICING AGENT, SALLIE MAE, INC., Appellee




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 07-04-03753-CV




MEMORANDUM OPINION
	On March 27, 2008, we notified the parties that the filing fee for the appeal had not
been paid and that the appeal would be dismissed unless the appellant paid the fee.  The
appellant did not reply to our correspondence. 
	Harry Freeman filed notice of appeal but did not file an affidavit of indigence and
is not entitled to proceed without payment of costs.  See Tex. R. App. P. 20.1.  Although
warned that the appeal would be dismissed unless the appellant remitted the filing fee or
established his inability to pay the fee, Freeman failed to pay the filing fee for the appeal. 
The appellant failed to comply with a requirement of the Rules of Appellate Procedure and
also failed to comply with a notice from the Clerk of the Court of Appeals.  See Tex. R.
App. P. 42.3(c). 
	There being no satisfactory explanation for the appellant's failure to pay the filing
fee or to respond to the clerk's notice that the appellant must either pay the filing fee or
submit an affidavit of indigence, we dismiss the appeal. Tex. R. App. P. 42.3.  Costs are
assessed against the appellant.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice	


Opinion Delivered May 1, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.